DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I corresponding to claims 16-30 in the reply filed on 10/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 16, 19, 21-24, and 26-30 are objected to because of the following informalities:  
In claims 16, 24, and 26, 30, “the clip arms” should be changed to read “the pair of clip arms” in order to remain consistent with terminology used throughout the claims.
In claims 16, 19, 21-24, and 26-29, “the connecting tabs” should be changed to “the plurality of connecting tabs” in order to remain consistent with terminology used throughout the claims.
In claim 19, “the engaging features” should be changed to “the engaging features of the plurality of connecting tabs” in order to avoid confusion with “the engaging feature of the bushing”.
In line 3 of claim 16 and line 4 of claim 26, “proximal ends of the clip arms” should be changed to “the proximal ends of the pair of clip arms”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the clip assembly” in line 8. There is insufficient antecedent basis for this limitation in the claim. Use of the phrase “assembly” suggest multiple components. However, only a clip has been set forth. It is unclear if the clip assembly is referring to the clip of line 2, the clip plus the capsule recited in line 3, or some other arrangement of elements.
Claim 30 recites “the control member” in lines 2-3. There is insufficient antecedent basis throughout the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2018/0153552).
Regarding claim 26, King et al. discloses a clip device (100, FIG 1, paragraph [0034]), comprising: a pair of clip arms (114, paragraph [0035], FIG 1), each of the clip arms extending from a proximal end (118) to a distal end (116, paragraph [0036], FIG 1); a capsule (108 and 106, FIG 1, paragraphs [0034-0035 and 0040]) extending longitudinally from a proximal end (144) to a distal end (138) and including a channel (140 and 148) extending therethrough so that proximal ends of the clip arms are slidably received within the channel to be moved between an open configuration and a tissue clipping configuration (FIG 1, paragraphs [0034-0035 and 0040]); and a plurality of connecting tabs (Arms 152, paragraph [0041]) extending proximally from the proximal end of the capsule (FIG 1), each of the connecting tabs including an engaging feature (Projection proximal to groove 154, paragraph [0041], see FIG 1 below) extending therefrom toward a longitudinal axis of the capsule (The projection extends radially inward towards a longitudinal axis of the capsule) to engage a notch (See FIG 1 below) extending about a periphery of a bushing (110, paragraphs [0034 and 0041-0044]) of an applicator (104, paragraph [0034], FIG 1), the connecting tabs movable from an initial configuration (Engaged position shown in FIG 1) toward a deployed configuration (Arms expand to decoupling from bushing), in which the connecting tabs are plastically deformed in a direction away from the longitudinal axis of capsule to release the bushing therefrom (Paragraphs [0044, 0049, and 0058]). 

    PNG
    media_image1.png
    411
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    287
    552
    media_image2.png
    Greyscale


Regarding claim 27, King et al. discloses the engaging features of the connecting tabs include an engaging element extending radially inward from a proximal end of each of the connecting tabs substantially perpendicular to the longitudinal axis of the capsule (The portion of 152 proximal to groove 
Regarding claim 28, King et al. discloses the engaging features of the connecting tabs include a stamped boss (In light of the specification of the present invention and the mechanical definition as understood by one of ordinary skill in the art, a “boss” is interpreted as a projection or protruding feature extending form a surface. The engaging features of the connecting tabs, as shown in FIG 1 above, are interpreted as projections or protruding features extending form a surface. Furthermore, “stamped” is a product-by-process limitation wherein the final product disclosed is identical to a product wherein the boss was created by stamping).
Regarding claim 30, King et al. discloses the proximal ends of the clip arms are connected to one another via a yoke (102, paragraph [0035]) coupleable with an enlarged distal end (122) of the control member (Paragraph [0037]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2018/0153552).
Regarding claim 16, King et al. discloses a reloadable clipping system for treating tissue (100, FIG 1, paragraph [0034]), comprising: a clip (102) including a pair of clip arms (114, paragraph [0035], FIG 1), each of the clip arms extending from a proximal end (118) to a distal end (116, paragraph [0036], FIG 1), proximal ends of the clip arms slidably received within a channel (140 and 148) of a capsule (108 and 106, FIG 1, paragraphs [0034-0035 and 0040]) to be moved between an open configuration and a closed configuration (Paragraph [0034]), a proximal end of the capsule (144, paragraph [0040], FIG 1) including a plurality of connecting tabs (Arms 152, paragraph [0041]) extending proximally therefrom (FIG 1); and an applicator (104, paragraph [0034], FIG 1) including an elongated flexible member (Not shown, paragraph [0042]) and a control member (112) extending therethrough (FIG 1, paragraph [0042]), the control member including a distal end (122, FIG 1) configured to be connected to the clip arms to move the clip assembly between the open configuration and the closed configuration (Paragraphs [0037-0038]), a distal end of the elongated flexible member including a bushing (110, paragraphs [0034 and 0041-0044]) including a first ramped surface (Tapered portion of 162, see FIG 1 above. Paragraph [0043] says 162 are sized and shaped to snap fit with the grooves 154. Grooves 154 have tapered surfaces, therefore the surface of 162 is understood to also be tapered and therefore ramped), along which the connecting tabs slide along until engaging features of the connecting tabs (Groove 154 and protrusion, see FIG 1 above, paragraph [0041]) engage a corresponding engaging feature of the bushing (162 and notch, paragraph [0041]), and a second surface (Shoulder 170, paragraph [0044]) proximal of the first ramped surface (Paragraph [0044] discloses 170 is immediately proximal to 168, therefore 170 is proximal to the first ramped surface), the connecting tabs slidable along the second ramped surface to plastically deform toward a deployed configuration in which the connecting tabs are moved away from a longitudinal axis of the capsule to release the bushing therefrom (Paragraphs [0044 and 0049]).
FIG 1 of King appears to show that shoulder 170 is tapered (See FIG 1 above) however does not explicitly disclose the second surface being ramped.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to reverse the locations of the ramped surface to be in the second surface of the bushing, for the purpose of providing a tapered or angled surface to assist in applying a force to deflect the tabs away from the longitudinal axis so that the engaging features of the connecting tabs disengage the engaging feature of the bushing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 17, King et al. discloses the invention substantially as claimed, as set forth above for claim 16. King et al. further discloses the corresponding engaging feature of the bushing is a notch (See FIG 1 above) extending about a periphery of the bushing between the first and second ramped surfaces (The notch extends annularly around the bushing and between the first and second surfaces as seen in FIG 1) so that the notch defines a proximal end of the first ramped surface and a distal end of the second ramped surface (FIG 1 shows the notch forms a proximal end of the first ramped surface and forms a distal end of the second ramped surface).
Regarding claim 18, King et al. discloses the invention substantially as claimed, as set forth above for claim 17. King et al. further discloses a diameter of the bushing at the proximal end of the first ramped surface is greater than a diameter of the bushing at the distal end of the second ramped surface (See FIG 1 above).

Regarding claim 19, King et al. discloses the invention substantially as claimed, as set forth above for claim 17. King et al. further discloses the connecting tabs are elastically deformable as the connecting tabs are slid along the first ramped surface (Paragraph [0041]) so that, when the engaging features are positioned about the notch, the connecting tabs revert to their initial configuration and the engaging features are received within the notch to couple the capsule to the bushing (Paragraphs [0041 and 0043]).
Regarding claim 20, King et al. discloses the invention substantially as claimed, as set forth above for claim 16. King et al. further discloses each of the first and second ramped surfaces define conically shaped portions of the bushing which taper toward a distal end thereof (Although only shown in cross section in FIG 1, the first and second ramped surfaces extend radially around the longitudinal axis of the system and therefore form conically shaped portions of the bushing).
Regarding claim 21, King et al. discloses the invention substantially as claimed, as set forth above for claim 16. King et al. further discloses the engaging features of the connecting tabs include an engaging element extending radially inward from a proximal end of each of the connecting tabs (The portion of 152 proximal to groove 154 forms an engagement element that extends radially inward, FIG 1).
Regarding claim 22, King et al. discloses the invention substantially as claimed, as set forth above for claim 21. King et al. further discloses the engaging element of each of the connecting tabs extend substantially perpendicular relative to a longitudinal axis of the capsule (FIG 1 shows the proximal ends of 152 point radially inward and thus extend substantially perpendicular to a longitudinal axis of the capsule).
Regarding claim 23, King et al. discloses the invention substantially as claimed, as set forth above for claim 16. King et al. further discloses the engaging features of the connecting tabs include a stamped boss extending inward, toward the longitudinal axis of the capsule (In light of the specification 
Regarding claim 24, King et al. discloses the invention substantially as claimed, as set forth above for claim 16. King et al. further discloses the proximal ends of the clip arms are connected to one another via a yoke (102, paragraph [0035]) coupleable with an enlarged distal end (122) of the control member (Paragraph [0037]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2018/0153552), in view of Litscher et al. (US 2005/0107809).
Regarding claim 25, King et al. discloses the invention substantially as claimed, as set forth above for claim 24.
King et al. is silent regarding the yoke including a proximal portion and a distal portion connected to one another at a point configured to separate when a predetermined force is exerted thereon.
However, Litscher et al. discloses a clip (90, FIGs 1-1A) releasably connected to an applicator (100) wherein proximal ends of clip arms (208) are connected to one another via a yoke (206,204, FIG 1A) coupleable with an enlarge distal end (140) of a control member (118, FIG 5 and 9-10) wherein the yoke includes a proximal portion (204) and a distal portion (206, FIGs 9-10) connected to one another at a point configured to separate when a predetermined force is exerted thereon (204 and 206 are connected via separable engagement between 216 and 214, paragraph [0069]. Proximal and distal portions are configured to separate when a predetermined force is exerted on the connection between them, paragraph [0069]).
.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2018/0153552), in view of Frantzen (US 6,193,732).
Regarding claim 29, King et al. discloses the invention substantially as claimed, as set forth above for claim 26. 
King et al. is silent regarding each of the connecting tabs including a window extending therethrough.
However, Frantzen teaches in the field of surgical clip appliers that it may be desirable to provide elastically deformable arms with a cutout for the purpose of forming a region of reduced material so as to reduce the forces required to displace the arms (Col 9 lines 38-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify each of the connecting tabs of King et al. to comprise a cut out (equivalent to a window extending therethrough), as taught by Frantzen, for the purpose of modifying the structural characteristics of the tabs to require less force to deform and to increase manufacturability efficiencies by requiring use of less material (Frantzen: col 9 lines 38-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771